DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese Patent Application Publication to Takayuki 2000214407.
In terms of Claim 1, An optical device (Figure 1a-b) comprising: a base (Figure 1: 2) that includes a main surface (surface of 2); a movable unit (5) that includes an optical function unit (8; [0024]); and  5an elastic support unit (6 and 7) that is connected between the base and the movable unit (Figure 1b), and supports the movable unit  (5) so that the movable unit is movable along a first direction perpendicular to the main surface (Figure 1a and 1b: see arrow lines), wherein the elastic support unit includes a lever (body of 6a), a first torsion support portion that extends along a second direction perpendicular to 10the first direction and is connected between the lever and the movable unit (6b), and a second torsion support portion (7b) that extends along the second direction and is connected between the lever and the base, and a torsional spring constant of the first torsion support portion is greater than a torsional spring constant of the second torsion support 15portion (the spring constant have to be different in order to move the two sides of 8 as shown in Figure 1b).
As for claim 5, Takayuki teaches the device of claim 1, further comprising: a fixed comb electrode  (22) that is provided to the base (2) and includes a plurality of fixed comb fingers (fingers that make up checker nest configuration of 22); and a movable comb electrode (23) that is provided to at least one of the movable unit (7) and the elastic support unit (7a) and includes a plurality of movable comb fingers which are disposed alternately with the plurality of fixed comb fingers (comb fingers that make up the hash marks of 23).
As for claim 6, Takayuki teaches the device of claim 1, consisting a pair of elastic support (see 6a and 7a on left and right).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication to Takayuki 2000214407.
In regards to claim 2 and 3, Takayuki teaches a first torsion support and a second torsion support (See 6a and 7a).
Takayuki does not teach wherein the width or length of torsion support is wider or shorter than each other. It would have been an obvious matter of choice modify the width or length to either be shorter or wider than the other torsion support in order to maximize the rotational movement of the elastic member along the x and y direction, since such a modification would have involved a mere change in the size of the component. The resulting modification will allow the movable member to more efficiently move along either along the width or length direction of the base. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
	In regards to claim 4, Takayuki teaches the device of claim 1, wherein the base, movable unit and elastic support unit is made of silicon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the material of the device to be an SOI base material. It is well known that SOI that base material is capable of reducing parasitic capacitance thus allow the circuitry to drive the movable member to work more accurate base on the electrical signals use to drive them, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        




/SUNG H PAK/Primary Examiner, Art Unit 2874